 
Exhibit 10.2
 
 
 
GRAPHIC [ex10-2image1.jpg]

 


 
 

graphic [ex10-2image2.jpg]
Corporate & IR Website
Proposal
Professionally  Managed and Hosted Solution
 
 
Prepared for
ABCO Energy
John Exley
 
Prepared by Kelly Runfola
2/9/2016
 



 


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL

 
 
Table of Contents
 
Executive Summary
3
ABCO Needs Analysis
3
Key Benefits of the Equisolve Platform
4
Key Benefits - Conclusion
5
Equisolve Website Solution
5
System Overview
5
Program Launch
6
Design
6
Responsive Design I Mobile
6
Development
7
Ongoing Management
7
Website Updates
7
Automated
7
Professionally Managed
8
Content Management System (CMS)
8
Portfolio Examples
9
Service Level
9
Overview
9
Client Services
9
Infrastructure
10
Overview
10
Monitoring & Testing
10
Server Testing and Monitoring
10
Website Speed Testing & Monitoring
10
Implementation
11
Time Line
11
Dedicated Team
Error! Bookmark not defined.
ABCO Contacts
11
Purchase Order Agreement
12
Investment
12
Terms
12
Contacts & Signatures
12

 
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 
Executive Summary
 
ABCO Needs Analysis
 
ABCO needs a multi-function website that accurately communicates its brand,
quality, and market position while also serving the needs of its stakeholders,
including customers and business partners, current and prospective shareholders,
and internal personnel. To fully understand what this means, we will consider
the website from the perspective of each of the groups it needs to serve.
 
From the Company's perspective, the website:
 * Accurately portrays the Company's current business, mission and strategy,
   brand, corporate culture, and other information relevant to investors,
   current and prospective employees, customers, and business partners.
 * Maintains continuity with the look-and-feel of the Company's existing product
   branding, support materials, and sales literature.
 * Allows the Company to achieve and maintain excellence in serving its
   customers and its investors, by ensuring that both customer and investor
   requests are consistently handled in the most professional manner possible.
 * Always reflects the most current information available about the Company and
   its team, product offering, and stock-related information.
 * Manages investor lists and requests for information, so that no investor
   request goes unanswered - all without burdening the Company's IRO or CFO.

From the Customers' perspective, the website:
 * Provides access to all pertinent information, including white papers, case
   studies, product information, product support and documentation.
 * Allow the Company's customers to conveniently learn about the company's
   product offering(s).
 * Gives customers easy access to key Company personnel and inspires a feeling
   of connectedness with the Company and its products. This includes management
   as well as sales and support personnel.

From the Investors' perspective, the website:
 * Provides easy access to all current information about the Company and its
   stock, in the format the investor prefers.
 * Allow investors to easily contact the Company to request additional
   information, direct contact from an IR professional, or to sign up for
   regular communication from the Company.
 * Presents the Company and its products, team, vision, strategy, and plan in a
   way that investors can understand and feel confident about.

Over the last several years, Equisolve has developed a set of best practices
that have allowed it to painlessly guide its clients through the website
creation and deployment process, consistently resulting in great websites and
happy clients. Furthermore, we concurrently invested millions of dollars in the
development of an online platform that fulfills all website and IR-related
needs, both for investors and for the companies in which they invest. This IR
platform leverages our internal systems to enable our specialists to address
each and every update need within minutes of its existence - typically before
our clients are even aware that the need exists. Our combination of excellent
design, technology leadership, and professional on-going system management
brings our clients a myriad of business benefits.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 
Key Benefits of the Equisolve Platform
 
Public Companies should expect the following key benefits from their Equisolve
Corporate website:
 
“Equisolve exceeded my expectations”
 
Joshua Wert, COO
Ante5 Oil & Gas

 * A consistently good impression. In this day and age, first contact with
   prospective customers or investors comes through your website, making the
   impression that it gives crucially important. We understand this, and have
   designed both our processes and the websites we build in light of it to make
   sure the first impression is a great one.
 * A quick, painless, and professional website launch. The process of launching
   a new website can be arduous, often requiring management to become involved
   to a burdensome degree. At Equisolve, we employ best practices throughout the
   phases of design, development, content authoring, testing, and deployment,
   making the entire process as easy and painless as possible.
 * Superior business results. To the extent possible, we design our corporate
   websites to enhance each client's overall business performance, as measured
   by marketing impact, prospect-to-customer conversion ratio, and overall
   customer experience.

In addition, Public Companies should expect the following additional benefits
from their Equisolve IR website:
 * Shareholder Acquisition and Retention. To optimize the degree to which a
   Company's IR website can help drive new shareholders and retain current ones,
   it must provide the following:

o     Information. Always-current and always-available information pertaining to
the business and vision; key team members and advisors; SEC filings; share
price, share volume, and price history; upcoming and past investor meetings,
conference calls and conference appearances; current and archived annual
reports, investor presentations, conference calls, press releases, and other
items. The process of keeping all of this current at all times can be quite
challenging, especially to busy IROs, CFOs and CEOs who often find they have
many "crunch time" priorities in addition to website updating and maintenance .
 
o     Current and Prospective Shareholder Outreach. Keeping current shareholders
and acquiring new ones doesn't mean just having an informative website. It also
means communicating directly with interested parties when something of interest
occurs. The website solution must give the Company the ability to do this by
allowing the IROs, CFOs and CEOs to manage shareholder and prospective
shareholder lists; initiating personalized communications based on each
individual's communications preferences; receiving and acting on all investors
requests for information or personal contact.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 * Compliance. As a public company, best practices dictate that a series of
   steps be taken in real-time based on the occurrence of many types of events,
   such as a change in management or governance, the scheduling of an upcoming
   conference call or investor conference, and the filing of certain types of
   SEC documents and press releases. When the Company understands and complies
   with all legal disclosure and communication requirements, it can be sure that
   its liabilities have been minimized and that its compliance level is perfect.

Key Benefits - Conclusion
 
Being a public company is in and of itself complex and time-consuming. Many
companies find it difficult to consistently do what needs to be done to maximize
the value of their website and the value of third-party or internal shareholder
building and outreach programs. However, having a best-of-breed, professionally
- managed solution can help a great deal. It can help maximize the value of all
investor-focused efforts while simultaneously reducing or minimizing the burden
such efforts place on busy executives .
 
The value we bring to our clients is compounded when we build and manage the
entire website; in these cases, we can meaningfully impact sales, marketing, and
support in addition to the Company's investor-focused initiatives.
 
“While there are a lot of folks out there claiming to be good and cost
effective, the Equisolve team actually ‘gets it done’…You won’t be
disappointed.”
 
John C. Francis, VP Investor Relations
Blue Earth, Inc.

 
Equisolve Website Solution
 
At Equisolve, we understand the difference between a good system and a good
solution. A good system can be used by "system managers" to accomplish a result,
whereas a good solution simply accomplishes that result. Over the years, we have
learned that the best way to help our clients is provide a solution rather than
just a system. Our solution is based on a great system, but it also includes the
ongoing efforts of our highly trained system management team. The net effect of
this is that our clients gain the ability to use our system to do whatever needs
to be done, but usually find that we have already done it by the time they are
even aware of the issue. We do not believe the value of this can be overstated.
 
System Overview
 
The excellence of the Equisolve system reflects a combination of public company
expertise, custom-built IR applications, best-in-class website design, content
management system and world-c lass technology infrastructure. Key elements of
our system include:
 * A hosting infrastructure with 52 locations in 19 countries on four
   continents. This gives us the best uptime and fastest page-load times in the
   business.
 * A website management system that embodies contact management, content
   management, and social media in a single platform.
 * An investor-facing website that is easy to navigate and feature-rich,
   ensuring that you always make a good impression with members of the
   investment community.

 
5

--------------------------------------------------------------------------------

 


CONFIDENTIAL 
 
In addition, we provide ongoing operation of our system, so that you can worry
about the more important things, while being able to rest assured that your
website is always up to date and reflective of the most current information
available.
 
Program Launch
 
Before we design and build a website, we research our client's company and
industry, read the company's press releases, filings, brochures and
presentation. There are no questionnaires or forms to fill out, no long
meetings, no questions to be asked that are outside the expertise of the company
owner or representative. Equisolve will generate the company's outline,
marketing message, branding and content with the goal being for the company or
its agent to approve and edit, not to create. Our years of experience in working
with hundreds of public companies provide our clients with the assurance that we
know how to best present and market their company while also helping keep them
in compliance.
 

Our proprietary content management system (CMS) combines website, IR website,
contact management, and social media into a single platform. From the
presentation of information through ongoing communication, our client's
customers, partners, team employees, and shareholders will enjoy this
best-in-class experience . The websites that we build are hosted on our
international infrastructure in 52 locations, spanning 19 countries on four
continents. Equisolve has been verified by a third party as the fastest and most
reliable infrastructure among our peers. Website visitors appreciate the
well-thought-out presentation of information and the blazing fast page-loading
speeds, while companies enjoy our full-service approach to maintaining the
website. This is what separates Equisolve from the many companies that "build
websites or IR websites."   “It is a great pleasure to work with your entire
team who demonstrate uttermost professionalism and competence and will extend
their help even in circumstances which would be considered beyond the call of
duty. The IR section of the website is unparalleled by any other vendor we have
looked at and the tools provided are indispensable. I don’t have enough good
words to say how happy I am to be working with you guys. Keep up the great job!
I will gladly recommend your company to any public company looking for website
development. Thank you.”
 
Boyan Goumnerov M.D., COO
FluoroPharma Medical Inc.

 
Design
 
Equisolve delivers beautiful websites that capture the essence of an individual
company through branding, imagery, and the company's marketing message in every
detail. We design for usability, always keeping the website visitor experience
in mind. Thinking through the smallest of details creates a pleasant and
productive user experience. Focused on useful rather than trendy functionality,
our websites help users navigate the site easily and find information without
distraction.
 
Responsive Design / Mobile
 
To address an ever-increasing requirement for mobile device access and the
presence of large monitors, your website will responsive with 5 breakpoints. Our
designs automatically respond to the user's device or screen size by altering
the delivery and presentation of information. This creates the perfect
experience for the user regardless of how he or she accesses your website. No
matter if visitors arrive on a 1.5-inch mobile device, a 27-inch monitor or
anywhere in between, they will experience a perfect website.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 
Development
 
At Equisolve we don't guess - we use statistics. In fact, we use information
from the analytics of hundreds of public company websites to guide our decisions
and development. For public companies, the general Internet statistics that
guide typical agencies and Web design firms are misleading. Public company
visitor information is dramatically different in many areas including mobile
devices, mobile access and browsers, to name a few. Additionally, each site is
SEO­ optimized and cross-browser compatible. Equisolve can even keep our
client's websites up-to-date with new browsers and versions as they are
released. Our clients can rest assured that the ongoing user needs and market
trends, including investment trends, will be addressed on their websites.
 
More information on the development process can be found in the Time Line below.
 

Ongoing Management
 
A successful online presence requires flexibility and a solid plan to keep
website content up-to-date. At Equisolve, we use an event-driven approach to
assure that IR websites are updated regularly. Powered by our proprietary CMS,
our client's press releases and filings trigger an event that initiates updates
throughout their website, as noted below. We schedule regular reviews to
determine the need for changes to the site's look and feel, graphics, or the
company's marketing message.
  “Equisolve’s innovative technology and website development, especially the
best practice IR interface, is outstanding. We truly enjoy and appreciate the
first class support from their team and are delighted with the web services that
they provide to us.”
 
Nam H. Nguyen
Quick-Med Technologies, Inc.

 
Website Updates
 
Websites have no limits with Equisolve, and are constantly evolving, just like a
successful company. A website needs to reflect a company as it exists in the
present day, and to accomplish this our system allows for unlimited updates,
additions, and design changes, either through our client services professionals
at no additional charge, or directly through our CMS, 24/7. No longer are
companies bound by the limitations of a static website or the cost and long wait
times associated with updates, changes, and additions.
 
Typical Website Updates
 
The updates listed below are included in your regular monthly fee
Editing / adding content
Changing colors throughout
Adding pages
Adding slide shows
Adding pictures to pages
Adding forms
Adding photo galleries
Renaming Pages
Adding videos
Moving pages
Adding presentation
Replacing images and pictures
Adding documents
 

 
Automated
 
Many IR website features are automated and take place within seconds of a
triggering event.
 * Press releases are posted to the website, Facebook and Twitter, and
   distributed by email to subscribers

 * Press release notifications are pushed instantly to every page and every
   visitor on the IR Website

 * SEC filings, XBRL, Insider Section 16 filings, and financials are posted as
   they occur

 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 * Stock information data -- quotes, charts, historical - are updated on demand
   with a 20-minute delay

 * Financial tear sheet (PDF) updated daily after market close

 * A ticket is opened on each client's behalf each time their company issues a
   press release or SEC filing and assigned to a representative who will read
   the information and update the site

 * Daily Summary of the previous day's activities, including all new registered
   visitors and their comments, is emailed to our client's team

Professionally Managed
 
Within seconds of an SEC filing or a press release hitting the wire, a ticket is
opened in our tracking system on our client's behalf. This ticket initiates the
corresponding changes to the client's IR website. Our highly specialized staff
of investor relations professionals reads all client news releases, filings, and
media alerts and makes the needed updates to ensure that the client's website,
social media and IR communications are accurate and updated in a timely manner.
Updates include:
  “Equisolve’s talented people treat our site as if it were their own. News
releases, updates, whatever it takes to present a first-class face to the world.
They’re our valued professionals.”
 
Judy Keating
3DIcon Corporation

 * IR Calendar: upcoming events, conference calls, investor presentations, CEO
   interviews, and other events and media coverage

 * Post media alerts to the client's IR website and mail to the client's
   subscriber base when applicable

 * Financial data based on your 10-K and 10-Q

 * Management Team, Board of Directors, and Advisory Board

 * Presentations, profiles, fact sheet, audio files and corporate videos
   are hosted and kept current

 * Contact information, such as, IR contacts, transfer agent, auditors and SEC
   lawyers

 * Frequently Asked Questions (FAQs), with edits and additions as required

 * General website content: images and information for new products, equipment,
   facilities and other information relevant to the investor

Content Management System (CMS)
 

Equisolve has developed a proprietary CMS specifically for the management of
public company websites and IR websites. Our clients have 24/7 access to this
robust system via a secure SSL connection. The CMS is intuitive and easy to use,
and is based on drag-and-drop pages and files, and intelligent defaults, making
it easy for anyone to make updates and additions in seconds. While all clients
have access to the CMS, many find they rarely need to use it. Once they become
accustomed to our proactive service, they trust Equisolve to get the job done
without interrupting their day. graphic [ex10-2image3.jpg]

 
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 


Portfolio Examples
 
To view our online portfolio click here
 
Service Level
 
Overview
 
The key differentiator between Equisolve and other "website providers" is our
full service, proactive approach to ongoing client service. We assign each
client a dedicated support representative who is there to handle all requests,
as if they solely were working for the client, inside their office. A customized
client service manual is written for each of our clients, identifying all
categories of press releases and filings and the corresponding changes that will
be made throughout the website and IR website as each SEC filing or press
release occurs. Each filing or press release automatically opens a ticket on the
client's behalf in our client service ticketing system and assigns it to the
client's representative, who reads it and then goes to work making the needed
changes throughout the website. We do this without being asked.
 
Client Services
 
How to access clients services
 * http://clients.equisolve.com
 * help@equsisolve.com
 * 954 390 6060 option #2

Hours
 * Monday - Friday 8:00 AM - 8:00 PM Eastern
 * Saturday & Sunday Email support.
 * On-call staff for emergencies outside business hours.

Service Level
 * 99.99% uptime.
 * 4 hours maximum once a ticket is open.
 * Average ticket has been closed in 36 minutes time over past 6 months.

Escalation Process
 * If a client service call is not answered on the second ring, it rings every
   person in the company.
 * At 1 hour elapsed time, the ticket gets assigned to the next open
   representative.

 
 
9

--------------------------------------------------------------------------------

 


CONFIDENTIAL 
 
Infrastructure
 
Overview
 
At Equisolve, we measure speed in milliseconds and lead our industry in uptime.
Our infrastructure is optimized from DNS to our content distribution network
locations around the world, but this is only the beginning of why we have the
industry's fastest websites. We optimize and validate every line of code, reduce
round-trip requests through Javascript grouping, minification, and compression,
and use caching of common website assets at the browser level. Our DNS and
content distribution servers use AnyCast technology to route requests to the
server closest to the visitor, based on their IP location, minimizing website
load time from any location in the world. Our system dynamically allocates
resources without human intervention to meet changing traffic patterns. When it
comes to uptime, we lead the industry, with over 99.99% as verified by a third
party. We have stringent security policies to control access to our CMS, email,
and telephone requests, and internal access control, delivering a totally secure
solution. Our clients can have peace-of-mind knowing that a copy of their IR
website can be restored to a requested date to satisfy any regulatory or civil
inquiry.
 * Servers - 52 server locations in 19 countries around the world provide nearly
   instantaneous page loading from anywhere.
 * Scalability - Our content distribution network allocates resources
   dynamically to meet changing traffic patterns.
 * Reliability - Multiple redundant servers keep our client's sites online,
   guaranteeing 99.99% uptime.
 * Backups - In addition to traditional backups, our system can restore a copy
   of an entire website to any date. Security - Industry-leading encryption,
   strong access control policies, and SSAE 16 audited data centers.

Monitoring & Testing
 
Server Testing and Monitoring
 
All servers are monitored and tested by Equisolve and by independent third
parties. Equisolve is notified instantaneously via text and email of any outage
or increase in latency, 24/7. Our third party service providers test our servers
for uptime and latency every minute.
 
Website Speed Testing & Monitoring
 
Corporate and IR websites are speed-tested every twenty minutes by a third
party, Keynote (KEYN - NASDAQ), from six locations around the world. Equisolve
system administrators are notified instantly via email and text message of any
increase in latency or page loading including a detailed breakdown of every
route and on-page resource, providing the needed information to improve
performance.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 
Implementation
 
Time Line
 
Start to finish is about 2 weeks.
 
Dedicated Team
 
 
User Experience
David Morales
 
 
Art Director
Marcus Delgado
 
 
Software Engineer
Stephanie Rosenblatt
 
 
Project Manager
Jay Shields
 
 
Front End Development
Matt Gonzalez
 
 
Client Service
Ozzie Benitoa
 



ABCO Contacts
 
Contact Type
First Name
Last Name
Office Phone
Cell Phone
Email
Primary IR
         
Additional IR
         
Marketing
         
Primary Billing
         
Additional Billing
         
Domain /dns access
         

 
 
11

--------------------------------------------------------------------------------

 


CONFIDENTIAL 
 
Purchase Order Agreement
 
 
Investment
Website Design &
Development...................................................................................................$12,500
 
Includes Power Point Design and social media design (LinkedIn, Twitter,
Facebook)
 
Monthly
Maintenance...................................................................................................................$899
 
•   Optional
o           Newswire - Marketwired National Distribution with AP Network- Flat
Rate Pricing is as follows: Under 900 Words=$500 or Over 900 Words (Including
earnings tables) = $1,000
o           Earnings Calls: Audio Webcast ...$699 per....Teleconference $0.28
per minute per line
 
This pricing is valid for 30 days
 
Terms
Website Design & Development Fee - 50% deposit is due upon execution of the
agreement, the remaining balance is due when the website goes live on our
development server.
 
Monthly Fee - The monthly fee will begin when the website goes live on our
development servers. The first invoice I charge will be prorated based on the
remaining days in the month. Regular invoice / charge will be due in advance of
each month on the 1st.
 
Term of the agreement - One year; automatic renewal for one year terms unless
canceled 60 days in advance of the expiration of a term. By signing this
agreement, you are also agreeing to our terms of service which are located and
can be viewed at (http://www.equisolve.com/site-info/terms-and-conditions).
These terms of service are incorporated into this agreement by this reference as
if they were set forth in this agreement in their entirety and are effective as
of the date that this agreement is executed.
 
Contacts & Signatures

Company Information:
ABCO Energy, Inc.
2100 North Wilmot
Tucson, AZ 85772
United States
 
Website: http://www.abcosolar.com
 
Exchange: OTC
 
Symbol: ABCE
 
 
Company Contact:
Name: John Exley
Email: jre@acornmanagementpartners.com
Phone: 678-368-4002
 
Equisolve, Inc.
2455 E Sunrise Blvd #1201
Ft. Lauderdale, FL. 33304
954 390 6060
 
Sales Information
Kelly Runfola
954 271-7273 ext 130
kelly@equisolve.com
 
Support Information:
help@equisolve.com
954 390 6060 option 2
 
Billing Information:
Julie Anders
billing@equisolve.com
954-390-6060 option 112

 


 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL 
 
ABCO Solar, Inc.
 
Equisolve:
Company Name
 
Authorized Signature
     
/s/ Charles O’Dowd
   
Authorized Signature
 
/s/ Thomas Runzo
     
President
Date
3/11/2016
   
Title
 
President
Date 2/17/2016
     
Charles O’Dowd
 
Thomas Runzo
Print Name
   



 


 
 
 
 
 
13

--------------------------------------------------------------------------------

 